J-S33013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ERNESTO ALMODOVAR                     :
                                       :
                   Appellant           :   No. 2462 EDA 2019

       Appeal from the Judgment of Sentence Entered April 23, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0004094-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ERNESTO ALMODOVAR                     :
                                       :
                   Appellant           :   No. 2463 EDA 2019

       Appeal from the Judgment of Sentence Entered April 23, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0004095-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 ERNESTO ALMODOVAR                     :
                                       :
                   Appellant           :   No. 2464 EDA 2019

       Appeal from the Judgment of Sentence Entered April 23, 2018
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0004096-2017


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.
J-S33013-21



MEMORANDUM BY BOWES, J.:                           FILED JANUARY 13, 2022

     Ernesto Almodovar appeals from his April 23, 2018 judgment of

sentence of thirty-one to sixty-three years of incarceration followed by

fourteen years of probation, which was entered after a jury found him guilty

of three counts of attempted murder, three counts of aggravated assault,

possessing a prohibited firearm, carrying a firearm without a license, and

carrying a firearm in public in Philadelphia at docket numbers CP-51-CR-

0004094-2017 (“Docket 4094”), CP-51-CR-0004095-2017 (“Docket 4095”),

and CP-51-CR-0004096-2017 (“Docket 4096”). We affirm.

     The trial court has aptly summarized the facts of this case, as follows:

     On August 30, 2016[,] around 6:30 p.m., Appellant
     indiscriminately fired twenty-three bullets into a crowded street,
     severely injuring three different victims. The victims included
     Rakeem Baker (“Mr. Baker”), Bartley Foster (“Mr. Foster”), and
     J.S., who was only twelve years old at the time.5 The incident
     occurred near the intersection of N. Sheridan St. and W. Clearfield
     St. in Philadelphia, outside of La Dominicana Grocery at 625
     Clearfield St. Witnesses testified that there were between forty
     and fifty people in the area when the shooting occurred.
     ________

        5 Mr. Baker is [the complainant] under Docket 4094. Mr.
        Foster is the complainant under Docket 4095-2017. J.S. is
        the complainant under Docket 4096.

     J.S. testified that . . . she and her friend, Samira, went to La
     Dominicana Grocery to pick up a few items for Samira’s mother.
     As the girls were exiting the store, they heard several gunshots.
     The girls and the store cashier rushed to the back of the store and
     hid until the shooting stopped. At some point, a bullet struck J.S.
     in the back of her right thigh, . . . . [B]efore she ran back into the
     store, [J.S.] had an unobstructed view of the shooter. . . . [She
     also] noticed a tattoo on the shooter’s arm[.]


                                     -2-
J-S33013-21


           ....

     [Mr. Baker] was shot in his left eye and suffered an exit wound on
     his neck. Mr. Foster sustained four bullet wounds, which broke
     the tibia and femur in his right leg and caused unspecified injuries
     in his left leg. . . . Both Mr. Baker and Mr. Foster stated that they
     did not see the individual who shot them.

     [While examining the 600 block of W. Clearfield Street, the
     investigating officers] recovered twenty-three fired cartridge
     cases (“FCCs”). Specifically, officers recovered eleven 7.62-
     caliber casings, which were projected from an AK-47 (a military-
     grade assault rifle), and twelve .40 caliber FCCs, which were shot
     from a .40 caliber automatic handgun. . . . As [officers] surveyed
     the area, [they were] approached by a witness, who told the
     [officers that] a Toyota vehicle that was involved in the shooting
     had a partial tag of KDS, and that same vehicle was parked around
     the corner. [Officers] discovered a gold, ’98 Toyota Camry with
     the license plate number “KDS-2294.” . . . .

     [As they surveyed the vehicle, officers] noticed the muzzle of a
     rifle sticking out from a pile of clothing, which was located behind
     the passenger seat. . . . The officers recovered the firearm—a
     7.62 caliber assault rifle—from the vehicle. The officers also found
     a .40 caliber Glock that had an extended 30-round clip. Both
     weapons were loaded when officers recovered them. A ballistics
     test later confirmed that the firearms recovered from the ’98
     Toyota Camry matched the twenty-three FCCs recovered from the
     intersection of N. Sheridan St. and W. Clearfield St.

     [Officers] notified the dispatcher about the vehicle and firearms
     and asked the dispatcher to “run” the vehicle’s tag information.
     The dispatcher informed [officers] that the vehicle was registered
     to Yeidy Torres (“Ms. Torres”) [at] a residence that was located
     only a few blocks away from the crime scene.              [Officers
     immediately traveled to the residence,] knocked on the door and
     were immediately met by Ms. Torres, who was visibly upset and
     shaken. Before the officers could speak, Ms. Torres stated, “I
     want to report my car as stolen.” The officers asked Ms. Torres
     whether she had already filed a stolen vehicle report; she
     indicated that she had not. The officers also confirmed that there
     were no pending reports of a stolen ’98 Toyota Camry.




                                     -3-
J-S33013-21


      [While] the officers were interviewing Ms. Torres, her cell phone
      was “repeatedly ringing” as the contact name “Ernesto” and a
      photo of Appellant displayed on the screen.

Trial Court Opinion, 2/20/20, at 3-7 (cleaned up).     Thereafter, Ms. Torres

admitted that Appellant, who was her child’s father, had asked her to report

her car as being stolen.   She provided officers with Appellant’s name and

advised them that he regularly used the car.

      Following her release from the hospital, J.S. picked Appellant as the

shooter from a photographic line-up prepared by police.        See N.T. Trial,

2/15/18, at 49-50, 112.    J.S. also identified an individual named Thomas

Bradley as “running away” from the scene of the shooting. Id. at 88-89, 120.

Several items belonging to Bradley were also found in Ms. Torres’s vehicle.

      On April 11, 2017, Appellant was arrested in connection with these

events. At all three docket numbers, he was charged with one count each of

attempted murder, aggravated assault, simple assault, and recklessly

endangering another person (“REAP”). At Docket 4095, Appellant was also

charged with possession of firearms prohibited, firearms not to be carried

without a license, and carrying firearms in public in Philadelphia. The three

dockets were joined for trial. J.S. testified and identified him as the shooter

at multiple junctures. See N.T. Trial, 2/15/18, at 40, 76, 95. In relevant

part, Appellant argued that the shooting was perpetrated by Bradley.




                                     -4-
J-S33013-21


Ultimately, a jury found Appellant guilty of the above-noted offenses. On April

23, 2018, he was sentenced to the above-noted sentences.1

       Appellant filed a timely post-sentence motion challenging the sufficiency

of the evidence, the weight of the evidence, and the discretionary aspects of

his sentence.     The motion was denied by operation of law.       Although no

immediate direct appeal was filed, Appellant filed a timely pro se petition


____________________________________________


1  During Appellant’s sentencing hearing, the trial court stated its intent to
sentence him to fifteen and one-half to thirty-one years of incarceration for
each count of attempted murder and a concurrent term of ten to twenty years
of incarceration for each count of aggravated assault at Dockets 4094 and
4095. These terms of incarceration were ordered to run concurrently. Also
at Docket 4095, Appellant was further sentenced to seven years of probation
for possessing a prohibited firearm. At Docket 4906, Appellant was sentenced
to fifteen and one-half to thirty-one years of incarceration for attempted
murder and seven years of probation for aggravated assault. These penalties
were ordered to run consecutively to those imposed at Dockets 4094 and
4095. See N.T. Sentencing, 4/23/18, at 11-12. Thus, the trial court
manifested an intent to sentence Appellant to an aggregate term of thirty-one
to sixty-two years of incarceration, followed by fourteen years of probation.

      However, the sentencing orders entered by the trial court differed from
the hearing transcript. With respect to the attempted murder counts at
Dockets 4094 and 4095, the trial court set Appellant’s sentence at fifteen and
one-half to thirty-one and one-half years. Moreover, the order at Docket
4096 provided that the seven-year period of probation would run concurrently,
not consecutively, to the period of probation at Docket 4095. Neither the
parties nor the trial court have addressed these discrepancies.             “In
Pennsylvania, the text of the sentencing order, and not the statements a trial
court makes about a defendant's sentence, is determinative of the court's
sentencing intentions and the sentence imposed.” Commonwealth v.
Borrin, 80 A.3d 1219, 1226 (Pa. 2013); see also Commonwealth v.
Quinlan, 639 A.2d 1235, 1239 (Pa.Super. 1994) (“Oral statements made by
the judge in passing sentence, but not incorporated in the written sentence
signed by [the sentencing judge], are not part of the judgment of sentence.”
(emphasis added)). Thus, Appellant’s criminal sentence is as set forth in the
sentencing orders.

                                           -5-
J-S33013-21


pursuant to the Post-Conviction Relief Act (“PCRA”) seeking restoration of his

right to appeal.       Following the appointment of counsel, the trial court

reinstated Appellant’s direct appellate rights nunc pro tunc.         Thereafter,

Appellant filed a timely notice of appeal at each of the above-captioned docket

numbers.     Both he and the trial court have complied with their respective

obligations pursuant to Pa.R.A.P. 1925.2         On April 23, 2020, this Court

consolidated these appeals sua sponte.


____________________________________________


2   The trial court directed Appellant to file a concise statement of errors
pursuant to Pa.R.A.P. 1925(b) on August 27, 2019. Appellant’s trial counsel
sought an extension of time to file, which was granted. On November 6, 2019,
Appellant’s trial counsel filed a motion to withdraw advising the trial court that
Appellant had indicated a wish “to proceed pro se with the direct appeal of his
case” and requesting that the court hold a hearing pursuant to
Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). See Motion to
Withdraw, 11/6/19, at ¶¶ 4-6. The trial court did not immediately respond to
this filing. In the interim, trial counsel filed a Rule 1925(b) statement on
Appellant’s behalf to avoid waiver, which raised the same issues Appellant has
raised in his brief to this Court. The trial court did not file a responsive Rule
1925(a) opinion at that time.

       In response to a subsequent application filed by trial counsel, this Court
remanded the case for a Grazier hearing. However, the COVID-19 pandemic
caused the hearing to be rescheduled several times until it was held on
February 5, 2021. Ultimately, the trial court granted Appellant’s request to
proceed pro se. Thereafter, Appellant pro se filed a pro se Rule 1925(b)
raising claims for relief that were different than those raised by trial counsel.
See Pro Se Rule 1925(b) Statement, 2/19/21. Several weeks later, Appellant
filed a motion in the trial court to withdraw his request for self-representation
and seeking the re-appointment of trial counsel. See Motion to Withdraw
Request for Self-Representation, 5/13/21, at ¶ 1. Additionally, Appellant
disclaimed the additional issues that he had sought to raise in his pro se Rule
1925(b) statement. Id. at ¶ 2 (“Petitioner also recognizes the issues he
wishes to raise for relief would be best served during PCRA proceedings[.]”).
(Footnote Continued Next Page)


                                           -6-
J-S33013-21


       Appellant has raised the following issues for our consideration:

       I. Was the evidence sufficient to sustain Appellant’s convictions
       where the evidence viewed in the light most favorable to the
       Commonwealth was, at most, equally consistent with Appellant’s
       innocence as with his guilt and, therefore, pursuant to the
       “equipoise doctrine,” insufficient as a matter of law?

       II. Was the verdict also contrary to the clear weight of the
       evidence such as to shock one’s sense of justice where the only
       evidence implicating Appellant was the inconsistent and inherently
       contradictory testimony of a witness who could not describe him
       and was confused about basic details of the crime?

       III. Did the trial court abuse its discretion in sentencing Appellant
       to an aggregate sentence of 31 ½ to 62 years of incarceration
       where the court failed to consider any individualized sentencing


____________________________________________


      Although the trial court did not explicitly grant Appellant’s pro se motion,
private replacement counsel entered her appearance on Appellant’s behalf.
Shortly thereafter, the trial court sent a letter to this Court seeking guidance
regarding the issues raised in Appellant’s pro se Rule 1925(b) statement. See
Letter, 4/5/21, at 2 (unpaginated) (“[I]s this court required to file a Rule
1925(a) opinion addressing Appellant’s February 19[, 2021] statement of
errors complained of on appeal?”). This Court responded by letter and advised
the trial court that “no action” was required.             Letter, 4/6/21, at 1
(unpaginated). In its letter, the trial court also noted that replacement
counsel had filed a motion seeking leave to amend Appellant’s Rule 1925(b)
statement on March 22, 2021. Neither this filing nor an order granting leave
to amend appears in the certified record.

        To the extent Appellant sought to amend his Rule 1925(b) statement
with his pro se filing, he was unsuccessful due to his failure to seek to do so.
See Commonwealth v. Woods, 909 A.2d 372, 378 (Pa.Super. 2006). With
respect to the March 22, 2021 motion from replacement counsel, we may not
speculate as to matters that are de hors the certified record. See Pa.R.A.P.
1921. Even assuming, arguendo, a colorable request to amend under Rule
1925 was made, it was not granted, and Appellant has not raised any claim
for relief in this Court. Furthermore, Appellant has not raised any arguments
concerning these procedural irregularities in his brief. Thus, we will confine
our review to the issues discussed in Appellant’s brief and preserved in his
initial, timely Rule 1925(b) statement.

                                           -7-
J-S33013-21


      factors and provided no rationale whatsoever for imposing such a
      lengthy sentence?

Appellant’s brief at 5 (cleaned up).

      Appellant’s first claim challenges the sufficiency of the Commonwealth’s

evidence. The standard and scope of our review is well-established:

      The standard we apply in reviewing the sufficiency of the evidence
      is whether viewing all the evidence admitted at trial in the light
      most favorable to the verdict winner, there is sufficient evidence
      to enable the fact-finder to find every element of the crime beyond
      a reasonable doubt. In applying [the above] test, we may not
      weigh the evidence and substitute our judgment for the fact-
      finder. In addition, we note that the facts and circumstances
      established by the Commonwealth need not preclude every
      possibility of innocence. Any doubts regarding a defendant's guilt
      may be resolved by the fact-finder unless the evidence is so weak
      and inconclusive that as a matter of law no probability of fact may
      be drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. Moreover, in applying the above test, the entire record
      must be evaluated and all evidence actually received must be
      considered. Finally, the trier of fact while passing upon the
      credibility of witnesses and the weight of the evidence produced,
      is free to believe all, part or none of the evidence.

Commonwealth v. Ventura, 975 A.2d 1128, 1142 (Pa.Super. 2009)

(cleaned up).

      “In addition to proving the statutory elements of the crimes charged

beyond a reasonable doubt, the Commonwealth must also establish the

identity of the defendant as the perpetrator of the crimes.” Commonwealth

v. Strafford, 194 A.3d 168, 175 (Pa.Super. 2018).               “‘Evidence of

identification need not be positive and certain to sustain a conviction.’” Id.

(quoting Commonwealth v. Orr, 38 A.3d 868, 874 (Pa.Super. 2011) (en

                                       -8-
J-S33013-21


banc)). Furthermore, “‘any indefiniteness and uncertainty in the identification

testimony goes to its weight. Direct evidence of identity is, of course, not

necessary and a defendant may be convicted solely on circumstantial

evidence.’” Id. (quoting Commonwealth v. Hickman, 309 A.2d 564, 566

(Pa. 1973)).

      Appellant asserts that the Commonwealth did not sufficiently establish

that he was the shooter on the day in question.         However, J.S. positively

identified him as the shooter before and, critically, during Appellant’s trial.

See N.T. Trial, 2/15/18, at 40, 76. This testimony, alone, provides a sufficient

basis to establish his identity as the perpetrator. See Commonwealth v.

Duncan, 373 A.2d 1051, 1053-54 (Pa. 1977) (testimony of a single

eyewitness sufficient to support conviction for third-degree murder);

Commonwealth v. Johnson, 180 A.3d 474, 478 (Pa.Super. 2018) (“A

victim's in-court testimony, identifying the defendant as the perpetrator of a

crime, is by itself sufficient to establish the identity element of that crime.”).

      Appellant has also invoked the “equipoise principle,” which states that

“[w]hen two equally reasonable and mutually inconsistent inferences can be

drawn from the same set of circumstances, a jury must not be permitted to

guess which inference it will adopt, especially when one of the two guesses

may result in depriving a defendant of his life or his liberty.” Commonwealth

v. Woong Knee New, 47 A.2d 450, 468 (Pa. 1946). This doctrine addresses

the “rare situation” where “the entirety of the evidence adduced at trial,


                                      -9-
J-S33013-21


viewed in a light most favorable to the Commonwealth, yields competing

ultimate inferences equally consistent with the defendant’s innocence as with

his guilt, thereby rendering the factfinder’s guilty verdict the product of

surmise or conjecture.” In Interest of J.B., 189 A.3d 390, 412 (Pa. 2018).

       As noted above, Appellant argued at trial that the shooting was

perpetrated by Bradley. However, the only evidence speaking to his identity

as the shooter was an anonymous 911 caller who reported hearing from other

unnamed, third parties that the shooting was perpetrated by someone named

“Thomas.”      See N.T. Trial, 2/16/18, at 188.       Viewing this evidence in

combination with Bradley’s presence at the scene of the shooting and the

discovery of his belongings in Ms. Torres’s vehicle, Appellant argues that the

Commonwealth’s evidence is in “equipoise” regarding Appellant’s identity as

the shooter in this case.3 We disagree.

       While it may be a sheer possibility that Bradley was the shooter on the

day in question, we reject Appellant’s position that this potentiality was

equally consistent with Appellant’s guilt.         As noted above, Appellant’s

identification as the shooter by an eyewitness was sufficient to sustain his


____________________________________________


3 Appellant’s argument on this point largely disparages the credibility of the
Commonwealth’s eyewitness identification evidence. Any “[v]ariances in
testimony . . . go to the credibility of the witnesses and not the sufficiency of
the evidence.” Commonwealth v. Johnson, 180 A.3d 474, 478 (2018).
Thus, to the extent that Appellant seeks to challenge the believability of J.S.’s
testimony identifying Appellant as the shooter, such an argument is properly
addressed to the weight of the evidence.


                                          - 10 -
J-S33013-21


guilt. See Duncan, supra at 1053-54; Johnson, supra at 478. There is no

competing eyewitness testimony indicating that Bradley was the shooter and

we do not believe that an anonymous tip providing one-half of Bradley’s name

creates an equal probability that he was the shooter. See Commonwealth

v. Brown, 996 A.2d 473, 477 (Pa. 2010) (“[W]e have recognized a known

informant is far less likely to produce false information.”). We also emphasize

that “the facts and circumstances established by the Commonwealth need not

preclude every possibility of innocence.” Commonwealth v. Gonzalez, 109

A.3d 711, 716 (Pa. Super. 2015). Thus, we find no merit in Appellant’s claim.

      Appellant’s second claim challenges the weight of the Commonwealth

by disparaging the credibility of J.S.’s identification. Specifically, Appellant

asserts that J.S.’s testimony conflicted with the initial description she provided

to detectives in the immediate aftermath of the shooting. See Appellant’s

brief at 29-31. The legal principles governing our review are well-established:

      The law pertaining to weight of the evidence claims is well-settled.
      The weight of the evidence is a matter exclusively for the finder
      of fact, who is free to believe all, part, or none of the evidence
      and to determine the credibility of witnesses. A new trial is not
      warranted because of a mere conflict in the testimony and must
      have a stronger foundation than a reassessment of the credibility
      of witnesses. Rather, the role of the trial judge is to determine
      that notwithstanding all the facts, certain facts are so clearly of
      greater weight than to ignore them or to give them equal weight
      with all the facts is to deny justice.

      On appeal, our purview is extremely limited and is confined to
      whether the trial court abused its discretion in finding that the jury
      verdict did not shock its conscience. Thus, appellate review of a
      weight claim consists of a review of the trial court’s exercise of
      discretion, not a review of the underlying question of whether the

                                     - 11 -
J-S33013-21


      verdict is against the weight of the evidence. An appellate court
      may not reverse a verdict unless it is so contrary to the evidence
      as to shock one’s sense of justice.

Gonzalez, supra at 723 (cleaned up).

      Appellant has complied with Pa.R.Crim.P. 607(A)(1)(2) by filing a post-

sentence motion raising a weight challenge.       See Post-Sentence Motion,

4/30/18, at ¶ 4 (“[Appellant] believes that the verdict is against the weight of

the evidence.”). His claim was denied by operation of law and no specific

issue concerning the weight of the Commonwealth’s evidence was ever

discussed. In his Rule 1925(b) concise statement of errors complained of on

appeal, Appellant averred only that the trial court “erred and unfairly

prejudiced [Appellant] when the [trial court] denied the post-sentence

[m]otion, because the verdict was against the weight of the evidence.”

Appellant’s Rule 1925(b) Statement, 12/3/19, at ¶ 2. Appellant offered no

specific allegations identifying the basis of his argument concerning the weight

of the Commonwealth’s evidence. In its Rule 1925(a) opinion, the trial court

concluded Appellant had waived this issue due to the vagueness of his Rule

1925(b) statement. See Trial Court Opinion, 2/20/20, at 8 n.6 (“Although

Appellant properly preserved his challenge to the weight of the evidence in a

post-sentence motion, the issue is waived nonetheless, as he failed to properly

frame the issue for appellate review.”). We agree.

      This Court has previously held that a defendant who neglects to offer

specific reasons as to why his verdict is contrary to the weight of the evidence


                                     - 12 -
J-S33013-21


in his Rule 1925(b) statement waives the argument. See Commonwealth

v. Freeman, 128 A.3d 1231, 1248-49 (Pa.Super. 2015) (“[A concise

statement] which is too vague to allow the court to identify the issues raised

on appeal is the functional equivalent of not [concise statement] at all.”);

Commonwealth v. Seibert, 799 A.2d 54, 62 (Pa.Super. 2002) (“When an

appellant fails adequately to identify in a concise manner the issues sought to

be pursued on appeal, the trial court is impeded in its preparation of a legal

analysis which is pertinent to those issues.”). Here, Appellant offered nothing

more than a bald allegation challenging the weight of the evidence, which

impeded the trial court’s review of the claim. Thus, it is waived.

      Appellant’s third claim concerns the discretionary aspects of his

sentence, wherein he asserts that the trial court “imposed a sentence without

consideration of all relevant factors and without explaining its rationale for the

imposition of the sentence[.]” Appellant’s brief at 34; see Commonwealth

v. Fowler, 930 A.2d 586, 593 (Pa.Super. 2007) (holding that a claim that the

sentencing court considered improper factors and failed to state its reasons

for sentencing in open court is a challenge to the discretionary aspects of

sentencing). Specifically, Appellant asserts that the trial court “impermissibly

relied solely on the seriousness of the crime while failing to take into account

any individualized assessment of his needs or any other relevant sentencing

factor[.]” Appellant’s brief at 34.




                                      - 13 -
J-S33013-21


      We note that “[a]n appellant is not entitled to the review of challenges

to the discretionary aspects of a sentence as of right. Rather, an appellant

challenging the discretionary aspects of his sentence must invoke this Court’s

jurisdiction.”     Commonwealth v. Samuel, 102 A.3d 1001, 1006-07

(Pa.Super. 2014). In determining whether Appellant has secured this Court’s

jurisdiction, we consider whether: (1) Appellant has filed a timely notice of

appeal; (2) the issue was properly preserved at sentencing or in a motion to

reconsider and modify sentence; (3) the brief includes a “concise statement

of the reasons relied upon for allowance of appeal with respect to the

discretionary aspects of a sentence” pursuant to Pa.R.A.P. 2119(f); and (4)

Appellant has presented a “substantial question” that the sentence is not

appropriate under the Sentencing Code. Id.

      Appellant has complied with the first two of these requirements by filing

a timely notice of appeal and preserving his claim in a post-sentence motion.

See Post-Sentence Motion, 4/30/18, at ¶ 5.        Furthermore, Appellant has

appended a Rule 2119(f) statement to his brief as required by Pennsylvania

law. See Appellant’s brief at 33. Thus, we will review the contents of the

Rule 2119(f) statement to discern whether Appellant has raised a substantial

question.        See Commonwealth v. Provenzano, 50 A.3d 148, 154

(Pa.Super. 2012) (“[W]e cannot look beyond the statement of questions

presented and the prefatory [Rule] 2119(f) statement to determine whether

a substantial question exists.”).


                                    - 14 -
J-S33013-21


      Appellant’s argument is straightforward and alleges that the trial court

“relied solely on the seriousness of [A]pellant’s crime in imposing an unduly

harsh sentence without considering any individualized sentencing factors or

providing an explanation for the imposition of a lengthy sentence.” Appellant’s

brief at 33. This Court has previously held that a defendant does “raise a

substantial question by alleging that the sentencing court did not sufficiently

state its reasons for the sentence.” Commonwealth v. McNabb, 819 A.2d

54, 56 (Pa.Super. 2003).       Furthermore, “[h]e also raises a substantial

question by alleging his sentence is excessive due to the trial court’ s reliance

on impermissible factors.” Id. Thus, we will address the merits of Appellant’s

challenge to the discretionary aspects of his sentence.

      Our standard of review in this context is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercises its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

      A sentencing judge has broad discretion in determining a
      reasonable penalty, and appellate courts afford the sentencing
      court great deference, as it is the sentencing court that is in the
      best position to view the defendant’s character, displays of
      remorse, defiance, or indifference, and the overall effect and
      nature of the crime. When imposing a sentence, the sentencing
      court must consider “the protection of the public, the gravity of
      the offense as it relates to the impact on the life of the victim and
      on the community, and the rehabilitative needs of the defendant.”
      42 Pa.C.S. § 9721(b). As we have stated, [a] court is required to
      consider the particular circumstances of the offense and the

                                     - 15 -
J-S33013-21


      character of the defendant. In particular, the sentencing court
      should refer to the defendant’s prior criminal record, his age,
      personal characteristics, and his potential for rehabilitation.

            ....

      Our Supreme Court has determined that where the trial court is
      informed by a [presentence investigation report (“PSI”)], it is
      presumed that the court is aware of all appropriate sentencing
      factors and considerations, and that where the court has been so
      informed, its discretion should not be disturbed. The sentencing
      judge can satisfy the requirement that reasons for imposing
      sentencing be placed on the record by indicating that he or she
      has been informed by the [PSI]; thus properly considering and
      weighing all relevant factors.

Commonwealth v. Edwards, 194 A.3d 625, 637-38 (Pa.Super. 2018)

(cleaned up).

      A sentencing court is also statutorily required to disclose in open court

the reasons for the sentences imposed. See 42 Pa.C.S § 9721(b) (“In every

case in which the court imposes a sentence for a felony or misdemeanor, . . .

the court shall make as a part of the record, and disclose in open court at the

time of sentencing, a statement of the reasons for the sentence imposed.”).

However, “[t]he court is not required to parrot the words of the Sentencing

Code, stating every factor that must be considered under Section 9712(b)[.]”

Commonwealth v. Antidormi, 84 A.3d 736, 761 (Pa.Super. 2014). Rather,

the trial court “can satisfy this disclosure requirement by indicating, on the

record, that he has been informed by a [PSI].” Commonwealth v. Egan,

679 A.2d 237, 239 (Pa.Super. 1996)




                                    - 16 -
J-S33013-21


      A PSI was generated and considered by the trial court.            See N.T.

Sentencing, 4/23/18, at 14 (“And, again, this sentence does take into

consideration the reports that were generated.”). Therefore, we presume the

trial court was fully informed of the relevant circumstances and conclude that

the trial court’s duty to disclose during Appellant’s sentencing has been

fulfilled. Egan, supra at 239. In its Rule 1925(a) opinion, the trial court

justified the sentence imposed, as follows:

             In the case at bar, the nature of Appellant’s crimes [were]
      extraordinarily violent and demands a sentence that is significant
      both as a deterrent and as a punishment. On August 30, 2016,
      Appellant indiscriminately fired twenty-three bullets into a
      crowded residential street. His use of two different firearms—
      including a military-grade assault rifle and a Glock with an
      extended clip—reflect a specific intent to inflict extreme pain,
      suffering, and death. Appellant’s lack of provocation and the
      indifference with which he targeted dozens of random bystanders
      demonstrate that he [is] an absolute danger to society. Moreover,
      the stunning fact that he only managed to shoot three people and
      that none of his victims died is nothing short of a miracle. Had
      Appellant aimed differently or had the people on [the street] been
      in slightly different locations, this incident could have easily
      resulted in [the] deaths of several innocent people.

            Additionally, Appellant’s actions will have a severe,
      permanent impact on Mr. Baker, Mr. Foster, J.S. As a result of
      Appellant’s actions, Mr. Baker lost vision in his left eye. Mr. Foster
      was shot four times in his left leg; his injuries were so severe that
      fragments of his broken bones were scattered in the back of the
      police vehicle as he was being transported to the hospital. He
      required extensive treatments and surgeries which spanned the
      course of thirty days, and as a result of his injuries, he can longer
      run, jump, or participate in any weight-bearing activities. J.S.,
      who was only twelve years old at the time, was shot in her right
      thigh. As a result of her injuries, she lost her spot on her track
      team and can no longer run or play basketball as well as she used
      to. Further, each victim will undoubtedly continue to suffer
      psychological trauma from the incident. . . .

                                     - 17 -
J-S33013-21



            Appellant’s sentence also accounts for his history,
      characteristics, and this court’s observations of Appellant—which
      includes this court’s thorough review of his [PSI]. . . . Additionally,
      Appellant’s sentence is consistent with his rehabilitative needs, as
      this court order him to undergo drug treatment, mental health
      treatment, job training, and anger management.

            Finally, in fashioning its sentence, this court considered the
      guidelines put forth by the Pennsylvania Commission on
      Sentencing and imposed a sentence that was squarely within the
      guidelines’ standard range.

Trial Court Opinion, 2/20/21, at 15-16 (cleaned up). We discern no abuse of

discretion in the trial court’s reasoning. Thus, no relief is due.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/13/2022




                                      - 18 -